Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 10, 2021

                                            No. 04-21-00018-CV

               IN RE Rafael Alejandro Olvera Silva n/k/a Rafael HARLOW, Relator

                                     Original Mandamus Proceeding 1

                                                   ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on February 10, 2021.



                                                                     _____________________________
                                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-24609, styled M.F.O.S., Individually v. Rafael Alejandro Olvera
Silva n/k/a Rafael Harlow, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable David
A. Canales presiding.